Citation Nr: 1712277	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran's original service connection claim was for PTSD.  The RO adjudicated the Veteran's claim for major depressive disorder and PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a veteran may only seek service connection for PTSD, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, while the RO previously expanded the Veteran's claim to include major depressive disorder, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page.

The Veteran testified at a Travel Board hearing before the undersigned in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.  Before reaching a decision on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In VA treatment records dated in June 2010, April 2012, January 2014, and April 2015, the Veteran reported she was receiving Social Security Administration (SSA) disability benefits.  As no SSA records are associated with the record, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision on her application for SSA disability benefits and all underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Additionally, at her October 2016 Travel Board hearing, the Veteran testified that she had received treatment for depression at the Viera Clinic, a VA medical facility in Florida, beginning as early as 1991.  However, no medical records from that facility are associated with the record.  Therefore, the RO should attempt to obtain any outstanding VA treatment records related to the Veteran's claimed disability from that facility.  38 U.S.C.A. § 5103A(c);38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Veteran testified that she had an abortion performed at the Women's Awareness Clinic, a private medical facility located in Fort Lauderdale, Florida, in June 1981.  However, no medical records from that facility are associated with the record.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment records and undertake appropriate efforts to obtain any identified records.

Finally, the Veteran has not been afforded a VA examination.  Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record establishes that the Veteran has a current diagnosis of depression.  See e.g. October 2007 VA treatment records, December 2015 VA treatment records.  The Veteran has consistently reported that she had an abortion while in service and has suffered from the symptoms of depression since.  See e.g. October 2007 VA treatment records, February 2009 VA treatment records, June 2009 VA treatment records, December 2011 VA treatment records, and October 2016 hearing transcript.  Her account is supported by statements of individuals who knew the Veteran at the time of the claimed event.  See February 2009 statements in support, March 2009 statement in support, and October 2011 statement in support.  A May 2009 VA treatment record shows the Veteran was diagnosed with moderate, recurrent major depressive disorder secondary to "unwanted abortion."  In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant records from the Women's Awareness Clinic in 1981, any relevant VA treatment records from the Viera Clinic beginning in 1991, and any other relevant VA records dated from June 2016 to the present.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  A copy of any records obtained from SSA, to include a negative reply if applicable, should be included in the claims file.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include major depressive disorder and PTSD.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since March 2009, to include the diagnosis of major depressive disorder of record. 

b)  If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since March 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically consider the Veteran's contention that she began to experience depression during her active duty service following an abortion in 1981.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




